Order
Per Curiam
Following a jury trial, Dequan Hawkins appeals from his convictions for second degree murder and armed criminal action. Hawkins contends the circuit court erred in overruling his objection to the jury’s request to replay a witness’s videotaped interview during deliberations, because the videotape was testimonial and unfairly bolstered the witness’s statement. After a thorough review of the record, we find no error and affirm the judgment of convictions. A formal, published opinion would serve no jurisprudential purpose; however, a memorandum explaining the reasons for our decision has been provided to the parties.
AFFIRMED. Rule 30.25(b).